—In an action for a divorce and ancillary relief, the plaintiff wife appeals from an order of the Supreme Court, Richmond County (Ponterio, J.), dated August 30, 2000, which denied her motion, in effect, for reargument and, sua sponte, enjoined her from initiating any action or making any motions for claims arising from the matrimonial action without permission of the appropriate administrative judge.
Ordered that the plaintiffs notice of appeal from so much of the order as, sua sponte, enjoined her from initiating any action or making any motions is treated as an application for leave to appeal, and leave to appeal is granted (see, CPLR 5701 [c]); and it is further,
Ordered that the appeal from so much of the order as denied the motion, in effect, for reargument is dismissed, as no appeal lies from an order denying reargument (see, CPLR 2221; Ramilo v 32-78 & 80 Steinway St. Realty, 256 AD2d 505; Rivera v Cambridge Mut. Ins. Co., 136 AD2d 688); and it is further,
Ordered that the order is affirmed insofar as reviewed; and it is further,
Ordered that the respondent is awarded one bill of costs.
Under the circumstances of this case, the Supreme Court *418properly enjoined, the plaintiff from initiating any action or making any motions based on claims arising from the matrimonial action without the prior permission of the appropriate administrative judge (see, Mancini v Mancini, 269 AD2d 366; Berson v Berson, 265 AD2d 439, 440; Matter of Shreve v Shreve, 229 AD2d 1005). Krausman, J. P., Friedmann, Florio and Adams, JJ., concur.